Citation Nr: 0423998	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin rash of the 
elbows.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for residuals of 
dislocation of the right middle finger.

6.  Entitlement to service connection for a disability of the 
coccyx (tail bone).

7.  Entitlement to a higher initial rating for service-
connected bronchial asthma, currently evaluated as 30 percent 
disabling. 

8.  Entitlement to a higher initial rating for service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling. 

9.  Entitlement to a higher initial rating for service-
connected sinusitis and allergies, currently evaluated as 0 
percent disabling. 

10.  Entitlement to a higher initial rating for service-
connected tinnitus, currently evaluated as 0 percent 
disabling. 

11.  Entitlement to a higher initial rating for service-
connected right breast mass, currently evaluated as 0 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
January 2000, when she retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions dated in December 2000 and April 2001 
by the RO in Boston, Massachusetts which, in pertinent part, 
granted service connection and a 30 percent rating for 
bronchial asthma, granted service connection and a 10 percent 
rating for bilateral pes planus, granted service connection 
and a 0 percent rating for sinusitis and allergies, granted 
service connection and a 0 percent rating for tinnitus, 
granted service connection and a 0 percent rating for a right 
breast mass, and which denied service connection for a rash 
of the elbows, a back disability, bursitis of the hips and 
knees, residuals of a dislocated finger, and a tail bone 
disability.  The veteran appealed each of these 
determinations.

The Board also notes that in a June 2004 written 
presentation, the veteran's representative appears to be 
raising a claim for entitlement to an increased rating for 
service-connected post-traumatic stress disorder (PTSD).  
That issue is not currently on appeal and is referred to the 
RO for appropriate action.

The issues of entitlement to service connection for a rash of 
the elbows, and entitlement to higher ratings for bronchial 
asthma, pes planus, sinusitis and allergies, and a right 
breast mass are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current back disability is not of service 
origin.

3.  The veteran does not have a current diagnosis of a 
bilateral hip disability.

4.  The veteran does not have a current diagnosis of a 
bilateral knee disability.

5.  The veteran does not have a current diagnosis of 
residuals of dislocation of the right middle finger.

6.  The veteran does not have a current diagnosis of a coccyx 
disability.

7.  The veteran has intermittent bilateral tinnitus.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  A bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  Claimed residuals of dislocation of the right middle 
finger were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

5.  A coccyx disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

6.  The criteria for a 10 percent rating for tinnitus have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 
Diagnostic Code 6260 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran and her representative 
were provided with a letter dated in June 2003, as well as a 
November 2001 statement of the case, and supplemental 
statements of the case dated in August 2003, and January 2004 
that collectively provided notification of the information 
and medical evidence necessary to substantiate these claims.  
The documents specifically indicated what steps VA would make 
and what was required of the veteran and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded multiple VA examinations.  

The Board notes that the June 2003 letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Also, the VA has not specifically 
informed the veteran to submit any evidence in her possession 
relative to her claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by these defects.  In this regard, 
the Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
her case and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  As such, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

The veteran served on active duty from October 1979 to 
January 2000, when she retired.  A review of her service 
medical records reflects that in November 1979, the veteran 
was treated after she fell on her tail bone (coccyx).  The 
diagnostic assessment was a questionable fracture.  An X-ray 
study was performed later that day, and was normal.  The 
diagnosis was sacroiliac trauma.  In May 1984, the veteran 
was treated for upper back pain for the past four days, with 
no history of injury.  The diagnosis was a strain of the left 
rhomboid.  An October 1984 treatment note shows that the 
veteran complained of injury to her left little finger and 
right index finger while playing basketball.  The diagnostic 
assessment was a chip fracture of the left "distal PIP" 
joint.

A November 1985 treatment note shows that the veteran fell on 
her right hand and dislocated her middle finger.  An X-ray 
study was negative; a splint was applied.  A December 1985 
consultation request reflects that the veteran suffered a 
dislocation of the proximal interphalangeal (PIP) joint of 
the right middle finger.  A December 1985 consultation report 
shows that the veteran had decreased active range of motion 
and increased swelling secondary to a volar dislocation of 
the right long PIP joint.  In March 1991, the veteran 
complained of right groin pain; an X-ray study of the hips 
showed no evidence of stress fractures.

A November 1993 treatment note shows that the veteran 
complained of mid-back pain after moving a wall locker; the 
diagnosis was rhomboid muscle strain.

A February 1994 treatment note reflects that the veteran was 
involved in a motor vehicle accident and complained of low 
back pain.  The diagnosis was lumbar strain.  In March 1994, 
she continued to complain of low back pain without radiation, 
paresthesias or paresis; the diagnosis was muscle strain.  In 
November 1997, the veteran was treated for multiple 
contusions after an assault; the pertinent diagnosis was a 
left hip contusion.

A February 1998 treatment note shows that the veteran 
complained of pain in her tailbone after a fall; the 
pertinent diagnosis was a contusion.  In July 1998, the 
veteran complained of coccyx pain; the diagnosis was 
coccydynia.

A March 1999 treatment note shows that the veteran was in a 
motor vehicle accident; she complained of back pain and 
bilateral hip pain.  An X-ray study was negative.  The 
diagnostic assessment was thoracic strain and bilateral hip 
strain secondary to a motor vehicle accident.

A May 1999 treatment note reflects that the veteran was 
involved in a motor vehicle accident in March 1999 and 
complained of mid-back pain.  An X-ray study showed anterior 
lipping at T10 and T11 and a questionable anterior fracture; 
the pertinent diagnosis was persistent thoracic pain and 
questionable fracture.  In June 1999, the veteran complained 
of foot pain, low back pain, bilateral hip pain, and 
bilateral knee pain.  A whole body bone scan was normal.  In 
July 1999, the veteran was treated for multiple contusions 
after she fell into a window well; she complained in part of 
hip and knee pain.  The veteran received chiropractic 
treatment for back pain from July to September 1999.

In an August 1999 report of medical history, the veteran 
reported a history of swollen or painful joints, broken 
bones, recurrent back pain, and denied a history of a 
"trick" or locked knee.  She said she did not know if she 
had arthritis, rheumatism or bursitis.  She complained of 
joint pain in her knees, hip, fingers, and feet, and 
recurrent back pain.  The reviewing examiner noted that she 
had chronic mechanical low back pain which was treated by a 
chiropractor, chronic right hip pain - questionable bursitis 
/ tendonitis / questionable radiation from the left spine.  
At an August 1999 retirement medical examination, the 
examiner listed the veteran's upper extremities, lower 
extremities, spine, and skin as normal.  He also noted that 
the veteran had chronic mechanical low back pain, chronic 
right hip pain, and a history of a dislocated right 3rd PIP 
joint.  

By a statement received in June 2000, the veteran stated that 
she had an intermittent itchy rash below her elbows.  She 
complained of middle to lower back pain.  She said that she 
was rear-ended in a car in March 1999 and still had back pain 
as a result.  She contended that she had bursitis of the hips 
and knees, and that her knees popped loudly.  She complained 
of a mass on her right breast, and of ringing in her ears.  
She claimed service connection for a dislocated finger and 
said she had joint swelling and pain.  She complained of 
tailbone pain when she sat for a while.  She reported that 
her tailbone was first injured in basic training and re-
injured in 1998 or 1999.

At a July 2000 VA general medical examination, the veteran 
complained of back pain resulting from a few separate motor 
vehicle accidents which occurred between 1986 and 1999.  She 
had occasional muscle spasms of the low back.  She complained 
of low back pain and stiffness, lack of endurance, and 
stiffness along the neck and spine.  She said that the pain 
caused muscle spasms and was very annoying.  She said the 
pain occurred occasionally, perhaps monthly, and was 
"distressing" in level.  There was no known cause for the 
flare-ups.  There was some alleviation with muscle relaxant 
and/or heating pad.  The flare-ups caused difficulty in 
lifting, sitting, or standing.  She had seen a chiropractor 
in the past year for treatment with temporary relief.  She 
reported a fall during basic training in 1979 with subsequent 
pain at the tailbone.  X-ray studies were negative.  There 
was a subsequent fall years later, and there had been pain 
since then when sitting for too long.  She reported 
occasional hip pain, right greater than left, with pain more 
likely after episodes of running.  The first episode occurred 
in 1982, the most recent in 1999.  She complained of knee 
pain, initially through the 1980s.  Her knees popped without 
dislocating, and without severe swelling or other 
abnormality.  There had been no treatment at these areas of 
late.  There was some pain and swelling at this site, as well 
as at the feet, ankles, and hips on occasion.  There was 
pain, weakness, stiffness, swelling, locking, fatigue, and 
lack of endurance at these various sites on an occasional 
basis.  Flare-ups occurred approximately monthly for 
different durations.  The pain was "uncomfortable to 
distressing" and occurred with greater activity such as 
walking or running.  There was alleviation with time and/or 
rest.  There were no general constitutional symptoms of joint 
condition, and no surgical procedures or current treatments 
at the joints.  The right 3rd finger suffered some type of 
injury and or dislocation in 1981 after a game of basketball.  
There was no current problem at any of the fingers.

A musculoskeletal examination was normal.  The upper and 
lower extremities were completely normal in strength.  There 
was no overt joint abnormality seen, and no inflammation at 
any joints.  There was no obvious leg length discrepancy.  
There as no obvious pain in the lumbar or cervical regions, 
and no obvious muscle spasm.  There was no obvious pain or 
weakness, and range of motion of the lumbar spine was normal.  
X-ray studies of the spine, hips, knees and fingers were 
normal.

With respect to the veteran's claimed tailbone condition, the 
examiner indicated that the veteran had a fall in 1979 during 
basic training, with pain at the coccyx.  He noted that the 
current examination and X-ray study were negative.  There was 
no gross pain locally at the site or abnormality seen 
physically.  The examiner found no current diagnosis of a 
tailbone disability.  With respect to the veteran's claimed 
bilateral hip bursitis, the examiner indicated that the 
veteran had reported bilateral hip pain since 1982, but that 
there was no abnormality on examination or on X-ray study, 
and that there was a reasonable range of motion of both hips.  
The examiner found no current diagnosis of a bilateral hip 
disability.  

With respect to the veteran's claimed bilateral knee 
disability, the examiner indicated that the veteran had 
reported bilateral knee pain since the 1980s, but that there 
was no abnormality on examination or on X-ray study.  The 
examiner found no current diagnosis of a bilateral knee 
disability.  With respect to the veteran's claimed finger 
disability, the examiner indicated that the veteran reported 
dislocating her finger in 1981, but had no recent issue, 
problem, or pain in any of her fingers.  A physical 
examination of the fingers was negative.  The examiner found 
no current diagnosis of a finger disability.  

With respect to the veteran's claimed back disability, the 
examiner indicated that the veteran had reported back pain 
for a number of years, but that there was no abnormality on 
examination or on X-ray study in the neck and back.  The 
examiner found no current diagnosis of a back disability.  
With respect to all of the claimed conditions noted above, 
the examiner stated, "Insofar as these problems occurred 
initially during her time in the military, they have a 
military-connection."  In an addendum, the examiner noted 
that an X-ray study of the right middle finger was negative.  

At an August 2000 VA examination, the veteran reported that 
she had noise exposure in service as a flight medic on a 
helicopter.  She said she had tinnitus for the past fifteen 
years, and that it was intermittent and moderate in severity.  
Audiometric testing was performed.  The diagnoses were normal 
hearing and intermittent bilateral tinnitus, moderate in 
severity.

VA outpatient treatment records dated from 2001 to 2003 
reflect treatment for a variety of complaints.  The veteran 
was seen for complaints of back, hip, and knee pain, but 
there is no diagnosis of a back disability, hip disability, 
or knee disability.  A July 2001 orthopedic note reflects 
that the veteran complained of spine problems for years.  She 
denied any specific injury, but said she had intermittent 
nagging pain.  On examination, there was full range of motion 
of the spine.  There was no palpable deformity or tenderness.  
An X-ray study brought by the veteran showed some minimal 
narrowing of disc space at D9-10, with no other abnormality.  
The veteran also complained of knee and hip pain; the 
examiner found no abnormalities.
A December 2001 treatment note reflects that the veteran 
complained of muscle spasm and mid-back pain.  The pertinent 
diagnosis was a flare of mid-back pain.  

By a statement received in January 2002, the veteran 
complained of intermittent tinnitus.  She reported continuous 
back pain.  She said she was in two vehicle accidents during 
service, and traveled in vehicles over rough terrain.  She 
stated, "Over 20 years my back has taken a beating.  Now I 
live with back pain and back spasms."  She claimed that she 
had bursitis of the hip and knee, and said she had been seen 
for hip and knee pain.  She related that her knee gave out on 
her and was very painful to walk on.  She reported that she 
had a sharp pain in her hip which lasted for a varying period 
of time. She asserted that she had dislocated her fingers 
several times while playing basketball during service, and 
complained of joint pain and swelling of the fingers.  She 
related that she injured her tail bone twice during service, 
and currently had pain in that area when sitting for long 
periods.

A May 2002 private office visit note from R. M. Duver, MD, 
reflects that the veteran was seen for complaints of neck, 
upper back and lower back pain.  It was noted that the 
veteran was rear-ended in her car in April 2002.  After the 
accident, she noticed tightness in her back.  The pertinent 
diagnosis was cervical and lower back strain.

Analysis

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may only be granted if there 
currently is a disability from a disease or injury in 
service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

Back Disability 

The veteran's service medical records from her 1979-2000 
active duty reflect that she veteran complained of back pain 
on several occasions, and was variously diagnosed with back 
strain or back pain of the middle or low back.  An X-ray 
study in March 1999 showed anterior lipping at T10 and T11 
and a questionable anterior fracture.  However, a June 1999 
whole body bone scan was normal.  On retirement medical 
examination in August 1999, the examiner noted that the 
veteran reportedly had chronic mechanical low back pain, but 
did not diagnose a chronic back disability.  

Furthermore, the July 2001 VA examination, which included x-
rays of the spine showed no abnormality.  A back disability 
was not found on VA examination in July 2000, and an X-ray 
study was normal.  Post-service medical records reflect 
occasional treatment for back pain.  When seen at a VA clinic 
in July 2001 she showed x-rays showing narrowing of the disc 
space at D9-10.  However, this is approximately a year and 
one half following service and as previously indicated the 
June 2000 x-rays of the spine were negative.  Additionally, 
the physical examination conducted in July 2001 found no 
abnormality.  In April 2002 a private physician diagnosed 
cervical and lower back strain.  However, this was following 
a car accident in April 2002.  There is no medical evidence 
of record which relates any current back disability to 
service.

After reviewing the evidence the Board finds that the 
inservice back complaints were acute and transitory, with no 
abnormal finding, including x-rays, shown at the time of the 
June 2000 VA examination.  While the veteran believes that 
she has a chronic back disability which is related to her 
military service, she is a layperson, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The weight of the credible evidence indicates that the 
claimed back disability was not incurred in or aggravated by 
active military service.  As the preponderance of the 
evidence is against the claim for service connection for a 
back disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Disability

The veteran's service medical records duty reflect that the 
veteran complained of hip pain on a few occasions.  On 
retirement medical examination, the examiner noted that the 
veteran reportedly had chronic right hip pain, but did not 
diagnose a chronic hip disability.  A hip disability was not 
found on VA examination in July 2000, and an X-ray study was 
normal.  Post-service medical records contain no diagnosis of 
a bilateral hip disability.  In the absence of a diagnosis of 
a condition, service connection for that condition is not 
warranted. Degmetich, supra.  While the veteran believes that 
she has a bilateral hip disability which is related to her 
military service, she is a layperson, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition. Espiritu, supra.

The weight of the credible evidence indicates that the 
claimed bilateral hip disability was not incurred in or 
aggravated by active military service.  As the preponderance 
of the evidence is against the claim for service connection 
for a bilateral hip disability, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.

Bilateral Knee Disability

The veteran's service medical records reflect that the 
veteran complained of knee pain on a few occasions.  On 
retirement medical examination, a knee disability was not 
diagnosed.  A bilateral knee disability was not found on VA 
examination in July 2000, and an X-ray study was normal.  
Post-service medical records contain no diagnosis of a 
bilateral knee disability.  In the absence of a diagnosis of 
a condition, service connection for that condition is not 
warranted. Degmetich, supra.  While the veteran believes that 
she has a bilateral knee disability which is related to her 
military service, she is a layperson, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition. Espiritu, supra.

The weight of the credible evidence indicates that the 
claimed bilateral knee disability was not incurred in or 
aggravated by active military service.  As the preponderance 
of the evidence is against the claim for service connection 
for a bilateral knee disability, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Residuals of a Dislocated Finger

Service medical records reflect that in November 1985, the 
veteran fell on her right hand and dislocated her middle 
finger.  However, an X-ray study was negative.  A December 
1985 consultation request reflects that the veteran suffered 
a dislocation of the PIP joint of the right middle finger.  
At an August 1999 retirement medical examination, the 
examiner listed the veteran's upper extremities as normal, 
and noted that the veteran had a history of a dislocated 
right 3rd PIP joint.  

On VA examination in July 2000, there was no current problem 
at any of the fingers.  X-ray studies of the fingers were 
normal. A physical examination of the fingers was negative.  
The examiner found no current diagnosis of a finger 
disability.  

Post-service medical records contain no diagnosis of a 
disability involving residuals of a dislocation of the right 
middle finger.  In the absence of a diagnosis of a condition, 
service connection for that condition is not warranted. 
Degmetich, supra.  While the veteran believes that she has 
residuals of a dislocation of the right middle finger which 
are related to her military service, she is a layperson, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition. Espiritu, supra.

The weight of the credible evidence indicates that the 
claimed residuals of a dislocation of the right middle finger 
were not incurred in or aggravated by active military 
service.  As the preponderance of the evidence is against the 
claim for service connection for residuals of a dislocation 
of the right middle finger, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.

Disability the Coccyx

Service medical records reflect that the veteran was treated 
for tailbone pain in 1979 and 1998.  X-ray studies were 
normal on both occasions.  A chronic tail bone disability was 
not noted on retirement medical examination.

Post-service medical records are negative for treatment or a 
diagnosis of a tail bone disability, and a tail bone 
disability was not found on VA examination in July 2000.

The veteran has asserted that she incurred a tail bone 
disability during her period of active service.  As a 
layperson, she is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu, supra.  

As there is no medical evidence of a current disability of 
the tail bone, service connection is not warranted.  
Degmetich, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for a tail bone disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

Entitlement to a Higher Initial Rating for Tinnitus

The veteran contends that her service-connected tinnitus is 
more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.
 
The RO has assigned a 0 percent rating for the bilateral 
tinnitus under Diagnostic Code 6260.  Under this code, a 10 
percent schedular rating is provided for recurrent tinnitus.  
38 C.F.R. § 4.87, Code 6260 (2003).  A single evaluation is 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, Note (2) (2003).

The Board notes that VA's Office of General Counsel has 
recently promulgated a decision addressing the application of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  It was held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  It was added that separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003.

The August 2000 VA examination indicated that the veteran's 
tinnitus was intermittent.  However, it has been present for 
the past fifteen years.  The Board finds that the frequency 
of the tinnitus more nearly approximates the criteria for a 
10 percent rating.  38 C.F.R. § 4.7.  Accordingly, a 10 
percent rating is warranted.   This is the maximum rating 
available under this code. VAOPGCPREC 2-2003.

There is no showing that the veteran's service-connected 
tinnitus reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis, and appellant has not asserted 
otherwise.  38 C.F.R. § 3.321 (b)(1) (2003).  In this regard, 
the Board notes that the disability is not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  Moreover, the 
condition is not shown to warrant frequent medical attention, 
much less frequent periods of hospitalization.

The 10 percent rating for tinnitus is warranted throughout 
the appeal period.  Fenderson v. West, 12 Vet App 119 (1999).  
The evidence is not equipoise to warrant application of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a back disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for residuals of dislocation of the right 
middle finger is denied.

Service connection for a tail bone disability is denied.

A higher 10 percent rating for tinnitus is granted subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

Although additional delay is regrettable, the Board finds 
that further development is necessary with respect to the 
claims for higher ratings for bronchial asthma, bilateral pes 
planus, sinusitis and allergies, and a right breast mass, and 
for the claim for service connection for a skin rash of the 
elbows.

The veteran has appealed the RO decision which assigned 
initial evaluations for bronchial asthma, bilateral pes 
planus, sinusitis and allergies, and a right breast mass.  In 
the case of an original rating the VA must consider whether a 
higher rating is warranted for any period since the effective 
date of service connection.  It must be determined whether 
the case warrants the assignment of separate ratings for each 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

With respect to the claims for higher ratings for bronchial 
asthma, bilateral pes planus, and sinusitis and allergies, 
the Board finds that the July 2000 and February 2001 VA 
examinations are not entirely responsive to the pertinent 
rating criteria for each of these disabilities, and that 
additional medical examinations are necessary to make a 
decision on these claims.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.2 (2003).  Moreover, given the length of 
time (from three to four years) since the last VA 
compensation examinations of all of these disabilities, 
current examinations should be provided to determine the 
current level of severity of these disabilities.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

With respect to the claim for a higher rating for a right 
breast mass, the Board notes that it appears that the mass 
was removed in February 2001 at a private facility, and 
records of such treatment are not on file and must be 
obtained.  38 U.S.C.A. § 5103A(b) (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Another VA examination 
should be performed to determine the current level of 
severity of this disability.  The RO should then readjudicate 
the claim for a higher rating for a right breast mass, with 
consideration of all potentially applicable rating codes, 
such as 38 C.F.R. § 4.116, Diagnostic Codes 7626 and 7628, 
and the criteria pertaining to scars.

With respect to the claim for service connection for a rash 
of the elbows, the veteran has contended that her rash is 
intermittently active, and that it was inactive at the time 
of her VA examination.  An April 1997 service medical record 
reflects that the veteran was seen for a rash of both elbows; 
the diagnosis was nummular eczema.  At the June 2000 VA 
examination, no rash was seen.  A December 2001 VA outpatient 
treatment record reflects that the examiner noted a papular, 
pruritic, erythematous rash on the ulnar aspect of the 
forearms just below the olecranon process.  He opined that 
the etiology of this rash was unclear.  The diagnosis was 
questionable eczematous dermatitis.  The RO should schedule 
the veteran for a VA dermatological examination of the skin 
of the elbows (during an active period of the rash) to 
determine the etiology of any current skin disorder of the 
elbows.  38 U.S.C.A. § 5103A(d) (West 2002).  

Moreover, the veteran receives ongoing VA medical treatment.  
Any pertinent medical records must be obtained prior to Board 
review.  38 U.S.C.A. § 5103A(b) (West 2002); See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim). 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where she has received treatment for 
bronchial asthma, bilateral pes planus, 
sinusitis and allergies, and a right 
breast mass, since separation from 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

In particular, the RO should attempt to 
obtain private medical records of surgery 
for removal of a right breast mass in 
February 2001.

2.  The RO should schedule the veteran 
for a VA examination by a pulmonary 
specialist to determine the current 
severity of her service-connected 
bronchial asthma.  All indicated tests 
and studies are to be performed, 
including pulmonary function tests.  The 
pulmonary function tests should include 
pre and post bronchodilator testing.

The examiner should discuss the frequency 
of use of inhalational or oral 
bronchodilator therapy, inhalational 
anti-inflammatory medication, courses of 
systemic (oral or parenteral) 
corticosteroids (including high dose 
corticosteroids) or immuno-suppressive 
medications; the frequency of visits to a 
physician for required care of 
exacerbations.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of her 
service-connected bilateral pes planus.  
All indicated tests and studies are to be 
performed.   

The examiner should note whether there is 
objective evidence of marked deformity, 
pain on manipulation and use accentuated, 
indication of swelling on use, or 
characteristic callosities.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

4.  The RO should schedule the veteran 
for a VA ear, nose, and throat (ENT) 
examination to determine the current 
severity of her service-connected 
sinusitis and allergies.  All indicated 
tests and studies are to be performed.  
The examiner should determine the 
frequency of incapacitating episodes of 
sinusitis per year.  

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

5.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of a right breast mass 
(which was apparently removed in February 
2001).  All indicated tests and studies 
are to be performed.  The examination 
should include a complete description of 
any scaring, including the size, whether 
any scarring is tender, or painful, 
superficial, and any associated 
functional impairment.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

6.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the etiology of any current 
skin disorder of the elbows.  As the 
veteran has alleged that she has a skin 
rash of the elbows which is only 
intermittently active, the RO should 
attempt (if possible) to schedule this 
examination during a period in which the 
rash is active.

Following the examination the examiner 
should indicate whether the veteran has a 
chronic skin disorder.  If yes, whether 
it is as likely as not that the skin 
disorder is related to service.  A 
complete rational for any opinion 
expressed should be included in the 
report.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

7.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims.  With respect to the 
claim for a higher rating for a right 
breast mass, the RO should consider all 
potentially applicable rating criteria, 
such as Diagnostic Codes 7626 and 7628, 
or the criteria pertaining to scars.  If 
the claims are denied, the veteran and 
her representative should be issued a 
supplemental statement of the case, and 
given time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



